SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: DWS Alternative Asset Allocation Fund DWS Alternative Asset Allocation VIP DWS Select Alternative Allocation Fund The following information is added to the disclosure contained in Part I in the Appendix headed INVESTMENT PRACTICES AND TECHNIQUES in the funds’ Statements of Additional Information: Variable and Floating Rate Instruments Please Retain This Supplement for Future Reference May 19, 2014 SAISTKR-155
